
	

116 S909 IS: Separation of Powers Restoration Act
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 909
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2019
			Mr. Sasse (for himself, Mr. Grassley, Mr. Lankford, Mr. Tillis, Mr. Hawley, Mr. Crapo, Mr. Cornyn, Mr. Lee, Mr. Rounds, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 5, United States Code, with respect to the judicial review of agency interpretations
			 of statutory and regulatory provisions.
	
	
 1.Short titleThis Act may be cited as the Separation of Powers Restoration Act. 2.Judicial review of statutory and regulatory interpretationsSection 706 of title 5, United States Code, is amended—
 (1)by striking To the extent necessary and inserting (a) To the extent necessary; (2)in subsection (a), as so designated—
 (A)by striking decide all relevant questions of law, interpret constitutional and statutory provisions, and; and (B)by inserting after of the terms of an agency action the following: and decide de novo all relevant questions of law, including the interpretation of constitutional and statutory provisions, and rules made by agencies. If the reviewing court determines that a statutory or regulatory provision relevant to its decision contains a gap or ambiguity, the court shall not interpret that gap or ambiguity as an implicit delegation to the agency of legislative rule making authority and shall not rely on the gap or ambiguity as a justification for interpreting agency authority expansively or for deferring to the agency’s interpretation on the question of law. Notwithstanding any other provision of law, this subsection shall apply in any action for judicial review of agency action authorized under any provision of law. No law may exempt any such civil action from the application of this section except by specific reference to this section; and
 (3)by striking The reviewing court shall— and inserting the following:  (b)The reviewing court shall—.
			
